      Case 7:08-cv-00066 Document 24 Filed on 12/07/18 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA               §
                                        §
 v.                                     §    CASE NO. 7:08-CV-066
                                        §
 10.64 ACRES OF LAND, MORE OR LESS, §        TRACT RGV-RGC-2020
 SITUATED IN STARR COUNTY, TEXAS; §          (Expired Access Easement)
 AND UNKNOWN OWNERS, ET AL.,            §
      ____________________________________________________________________

 UNITED STATES OF AMERICA                        §
                                                 §
 v.                                              §        CASE NO.     7:08-CV-197
                                                 §
 1.40 ACRES OF LAND, MORE OR LESS,               §        TRACT RGV-RGC-2020
 SITUATED IN STARR COUNTY, TEXAS;                §        (Fee, excluding mineral)
 AND UNKNOWN OWNERS, ET AL.,                     §


               UNITED STATES’ RESPONSE TO THE COURT’S ORDER
                        REQUESTING STATUS UPDATE

       COMES NOW the United States of America (“United States”), and files this response to

the District Court’s October 17, 2018 Order to inform the Court on the status of the case:

                              PROCEDURAL BACKGROUND

A.     Civil No. 7:08-cv-066 Proceedings

       On February 8, 2008, the United States filed Civil No. 7:08-cv-066, condemning a

temporary (180-day) right-of-entry easement—identified as Tract RGV-RGC-2020—for the

border fence project. On April 18, 2008, the United States deposited $100.00 into the Court’s

registry as its estimated just compensation for this temporary easement. [Doc. No. 8, in Civil No.

7:08-cv-066]. At the time of filing, the owners of the subject property burdened by the temporary

right-of-entry easement were unknown. [Doc. No. 2-1, at 14, in Civil No. 7:08-cv-066].




                                            Page 1 of 4
       Case 7:08-cv-00066 Document 24 Filed on 12/07/18 in TXSD Page 2 of 4



         On October 15, 2012, the United States filed a status report explaining that consolidation

of this case (Civil No. 7:08-cv-066) with the subsequent takings case (Civil No. 7:08-cv-197) was

appropriate because both cases involved the same land. [Doc. No. 17, in Civil No. 7:08-cv-066].

B.       Civil No. 7:08-cv-197 Proceedings

         On June 28, 2008, the United States filed Civil No. 7:08-cv-197, condemning a fee simple

interest in 1.40 acres, more or less, identified as Tract RGV-RGC-2020. On July 1, 2008, the

United States deposited $4,200.00 into the Court’s registry as its estimated just compensation for

Tract RGV-RGC-2020. 1 [Doc. No. 5, in Civil No. 7:08-cv-197]. At the time of taking, the United

States was unable to identify or locate any known owners. [Doc. No. 2-2, at 14, in Civil No. 7:08-

cv-197].

         On October 15, 2012, the United States filed a status report explaining the need to

consolidate this case (Civil No. 7:08-cv-197) with Civil No. 7:08-cv-066 because the cases involve

the same tracts of land. [Doc. No. 13, in Civil No. 7:08-cv-197]. The United States also explained

that it had not yet been able to locate the owner of the subject property, including via service by

publication. [Id.]. However, the United States stated that once the finalized title commitment is

completed, there may be additional information regarding the identity of the landowners. [Id.].

C.       Consolidation and Subsequent Proceedings

         On October 30, 2012, the United States filed its motion to consolidate Civil No. 7:08-cv-

066 and Civil No. 7:08-cv-197 because these cases are related border fence actions involving




1
          See 40 U.S.C. § 3114(b) (“On filing the declaration of taking and depositing in the court, to the use of the
persons entitled to the compensation, the amount of the estimated compensation stated in the declaration—(1) title to
the estate or interest specified in the declaration vests in the Government; (2) the land is condemned and taken for the
use of the Government; and (3) the right to just compensation for the land vests in the persons entitled to the
compensation.”).


                                                      Page 2 of 4
      Case 7:08-cv-00066 Document 24 Filed on 12/07/18 in TXSD Page 3 of 4



common tracts and common ownership. [Doc. No. 18]. 2 On October 31, 2012, this Court granted

the motion to consolidate the two cases under consolidated Civil No. 7:08-cv-066. [Doc. No. 19].

       On September 4, 2013, the United States filed its supplemental status report explaining that

it could not yet predict when the Amended Declaration of Taking would be filed, which would

help clarify the description of the property taken and identify any possible interested parties, due

to delays in obtaining the final surveys and title work for Tract RGV-GRC-2020. [Doc. No. 21].

                                    ANTICIPATED NEXT STEPS

       The United States plans to take the following steps to resolve this case:

       (1)     File an Amended Declaration of Taking (“ADT”) and Amended Complaint in

Condemnation (“Amended Complaint”) in order to (a) clarify the description and plat of the land

acquired based on finalized surveys and title examination results; (b) clarify that the land taken did

not include water distribution and drainage systems; and (c) add as defendants any new parties

identified as having an interest.

       (2)     Resolve all outstanding issues with the identified landowners, including just

compensation, once title ownership has been confirmed via the ADT.

       (3)     The United States advises the Court that, in FY 2019, it expects to acquire

additional property from this landowner for the border fence project.




2
       All references to documents filed after October 31, 2012 refer to Consolidated Civil No. 7:08-cv-066.


                                                  Page 3 of 4
     Case 7:08-cv-00066 Document 24 Filed on 12/07/18 in TXSD Page 4 of 4



                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                               By: s/Christopher D. Pineda
                                                   CHRISTOPHER D. PINEDA
                                                   Assistant United States Attorney
                                                   S.D. Tex. No. 1055715
                                                   Texas Bar No. 24070420
                                                   600 E. Harrison Street, Suite 201
                                                   Brownsville, Texas 78520
                                                   Tel: (956) 548-2554
                                                   Fax: (956) 548-2776
                                                   Email: christopher.pineda@usdoj.gov


                               CERTIFICATE OF SERVICE

       I certify that on December 7, 2018, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, and that our office will send a copy of this document on

December 7 and/or 10, 2018 via regular mail to all parties who have made an appearance and/or

for whom the United States has contact information.

                                                      s/ Christopher D. Pineda
                                                      CHRISTOPHER D. PINEDA
                                                      Assistant United States Attorney




                                           Page 4 of 4
